United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Albert Lea, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-549
Issued: November 7, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 8, 2013 appellant filed a timely appeal from an October 2, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than five percent left upper extremity
impairment, for which he received a schedule award.
On appeal, appellant asserts that, based on the opinion of the attending orthopedic
surgeon, he is entitled to a greater award.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On October 2, 2009 appellant, then a 57-year-old letter carrier, filed an occupational
disease claim alleging that work duties caused left shoulder bursitis and tendinitis. He did not
stop work. OWCP accepted an affection of left shoulder region, not otherwise classified. A
December 3, 2009 magnetic resonance imaging (MRI) scan study of the left shoulder
demonstrated moderate supraspinatus tendinosis with partial thickness tears. On April 29, 2010
Dr. Mark Ciota, a Board-certified orthopedic surgeon, performed left shoulder arthroscopic
repair of a small full supraspinatus thickness tear. Appellant received wage-loss compensation
and returned to modified duty on May 12, 2010. He continued to receive intermittent
compensation for medical and therapy appointments. On August 16, 2010 appellant filed a
recurrence of disability claim. The employing establishment noted that the work stoppage was
due to withdrawal of limited duty under the National Reassessment Process. Appellant received
wage-loss compensation. He returned to full duty on January 5, 2011.
On January 7, 2011 appellant filed a schedule award claim. In letters dated January 11
and March 2, 2011, OWCP informed him of the evidence needed to support his claim. In a
January 5, 2011 report, Dr. Ciota advised that appellant had reached maximum medical
improvement. He found that appellant could passively forward flex and abduct his left shoulder
to 160 degrees, actively forward flex and abduct about 145 degrees, with external rotation
limited passively to 20 degrees and full internal rotation. Dr. Ciota advised that appellant had
excellent strength testing of the supraspinatus and was neurologically and vascularly intact. He
released appellant without restriction and rated seven percent impairment, based on the State of
Minnesota disability schedule.
In reports dated April 27, 2011, Dr. Robert A. Wengler, Board-certified in orthopedic
surgery, advised that appellant had reached maximum medical improvement. He noted
appellant’s subjective complaints of persistent left shoulder stiffness and pain. Dr. Wengler
stated that appellant still had a partially frozen left shoulder with limited external rotation,
weakness in abduction against resistance and obvious compromise of rotator cuff function. He
saw no visible atrophy of the deltoid muscle and no demonstrable sensory changes. Dr. Wengler
advised that under the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides),2 Table 15-5, Shoulder Regional Grid,
appellant had a class 1 rotator cuff injury. He found modifiers of two each for Functional
History (GMFH) and Physical Examination (GMPE), stating that appellant had a moderate
problem and also found a modifier of two for Clinical Studies (GMCS), based on appellant’s
MRI scan study. Dr. Wengler enclosed an impairment worksheet and concluded that appellant
had 13 percent left arm impairment.
On June 6, 2011 Dr. David H. Garelick, a Board-certified orthopedic surgeon and OWCP
medical adviser, reviewed the medical record. He noted that, while Dr. Ciota found seven
percent left upper extremity impairment, his conclusion was based on the State of Minnesota
disability schedule and was therefore disregarded. While Dr. Wengler noted 13 percent
impairment under Table 15-5 of the A.M.A., Guides, the table provided that seven percent was
2

A.M.A., Guides (6th ed. 2008).

2

the largest impairment allowable for a rotator cuff repair, which was appellant’s diagnosis.
Dr. Garelick stated that, Dr. Wengler did not explain the methodology used to find 13 percent
impairment. Therefore, the rating was disregarded. Dr. Wengler noted that Dr. Ciota found that
appellant had done well following his rotator cuff repair; that strength in the rotator cuff
musculature was described as excellent; shoulder range of motion was only mildly diminished
and appellant was neurologically and vascularly intact. Based on Dr. Ciota’s findings, appellant
had a very good result following his surgery, who Dr. Gorelick rated five percent left arm
impairment for a full thickness rotator cuff repair with residual mild motion loss. He noted that
there was no change in the rating with use of the net adjustment formula. Dr. Garelick found that
the date of maximum medical improvement was January 5, 2011, when appellant was last seen
by Dr. Ciota.
By decision dated July 8, 2011, appellant was granted a schedule award for five percent
loss of use of the left arm, for a period of 15.6 weeks, to run from January 5 to April 24, 2011.
On July 30, 2011 he requested a review of the written record. Appellant submitted evidence
previously of record and a July 21, 2011 report from Dr. Wengler, who reviewed Dr. Garelick’s
report and disagreed with his opinion that appellant, had a very good result from the surgical
repair of the rotator cuff tear. Dr. Wengler indicated that appellant only had 80 degrees of
abduction of the shoulder joint with persistent subjective complaints of stiffness, pain and an
inability to sleep on the left side, which he did not find to be a good result. He asserted that
Table 15-5 allowed a range of 1 to 13 percent impairment for a full-thickness tear of the rotator
cuff. Dr. Wengler referenced his April 27, 2011 report regarding allowable modifiers and
reiterated that appellant had 13 percent left upper extremity impairment.
On November 10, 2011 OWCP’s hearing representative affirmed the July 8, 2011
schedule award decision.
On March 21, 2012 appellant requested reconsideration. He submitted evidence
previously of record and a December 26, 2011 report from Dr. Wengler, who disagreed with
Dr. Garelick’s opinion that he had not adequately explained how he assigned the grade
modifiers. Dr. Wengler stated that, pursuant to Table 15-7 regarding the functional history
adjustment, appellant had a modifier of 2 because he had pain symptoms with normal activity
and required medication to control these symptoms. Further, appellant was not able to perform
self-care activities without modification. Dr. Wengler stated that, pursuant to Table 15-8
regarding the physical examination adjustment, appellant had a moderate problem due to
tenderness on examination and limited motion, including passive abduction at the glenohumeral
joint of the shoulder to 85 degrees and also limited external rotation and limited forward
elevation. He noted that this met the criteria for a grade 2 modifier under Table 15-8.
Dr. Wengler further advised that, in accordance with Table 15-9 which addressed clinical
studies, appellant’s MRI scan study documented a rotator cuff tear. With grade modifiers
totaling six under the net adjustment formula, appellant was placed in grade E under Table 15-5,
for a maximum upper extremity impairment of 13 percent.
On September 17, 2012 Dr. Garelick reviewed the record. He noted that Dr. Wengler
continued to recommend 13 percent left arm impairment based on a grade E impairment for a
full thickness rotator cuff tear under Table 15-5 of the A.M.A., Guides. Dr. Garelick reiterated
that under Table 15-5, the most allowed for a full thickness rotator cuff tear diagnosis was seven

3

percent. He checked the Clarifications and Corrections handout for the A.M.A., Guides and
found no changes were made to Table 15-5. Dr. Garelick disagreed with Dr. Wengler’s
assignment of a grade 2 modifier for physical examination, based on range of motion loss, noting
that on January 5, 2011 Dr. Ciota described 160 degrees of forward flexion, full internal rotation,
some limited external rotation and near normal abduction at 110 degrees which, under Table 1534, would be classified as a grade 1 modifier. Regarding the functional history modifier, he
noted that Dr. Wengler assigned a grade 2 modifier based on appellant’s report of pain with
normal activity that required medication and required modification to perform self-care
activities. Dr. Garelick again referenced Dr. Ciota’s reports of October 13, 2010 and January 5,
2011, in which appellant reported minimal to no pain, stated that he was doing really well and
expressed interest in returning to work without restrictions. He commented that appellant did not
require medication to control pain or needed modification to perform self-care activities. Rather,
Dr. Garelick qualified for a grade 1 modifier for functional history as noted in Table 15-7 of the
A.M.A., Guides. He concluded that there was no evidence to support a change in appellant’s
five percent left upper extremity impairment rating with a date of maximum medical
improvement of January 5, 2011.
In a merit decision dated October 2, 2012, OWCP denied modification of the prior
decisions.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing federal regulations4 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.5 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides was used to calculate schedule awards.6
For decisions issued after May 1, 2009, the sixth edition is used.7
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).8 Under the sixth edition, for upper extremity impairments the evaluator
identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id. at § 10.404(a).

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

7

FECA Bulletin No. 09-03 (issued March 15, 2009).

8

Supra note 2 at 3, section 1.3, “The International Classification of Functioning, Disability and Health (ICF): A
Contemporary Model of Disablement.”

4

grade modifiers based on GMFH, GMPE and GMCS.9 The net adjustment formula is (GMFH CDX) + (GMPE - CDX) + (GMCS - CDX).10
Although the diagnosis-based approach is the preferred method of evaluating permanent
impairment under the sixth edition of the A.M.A., Guides,11 Table 15-5, Shoulder Regional Grid,
provides that, if loss of motion is present, the impairment may alternatively be assessed under
section 17-7, range of motion impairment.12 A range of motion impairment stands alone and is not
combined with a diagnosis-based impairment.13
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the medical adviser for an opinion concerning the nature and percentage of
impairment in accordance with the A.M.A., Guides, with the medical adviser providing rationale
for the percentage of impairment specified.14
ANALYSIS
The Board finds that appellant has five percent impairment of the left upper extremity.
The accepted condition in this case is affection of left shoulder region. On April 29, 2010
Dr. Ciota performed repair of a full thickness tear of the supraspinatus musculature. Appellant
was granted a schedule award on July 8, 2011 for five percent impairment of the left arm, based
on the opinion of the medical adviser, Dr. Garelick, who relied on Dr. Ciota’s finding from
physical examination.
While Dr. Ciota advised that appellant had seven percent left arm impairment, his
evaluation was based on the State of Minnesota disability schedule. OWCP has adopted the
A.M.A., Guides as the uniform standard applicable to all claimants in federal workers’
compensation claims.15 Therefore, this rating is of reduced probative value.
Under the sixth edition of the A.M.A., Guides, for upper extremity impairments the
evaluator is to first identify an impairment class for the diagnosed condition which is then
adjusted by grade modifiers based on functional history, physical examination and clinical
studies.16 The evaluator is to then apply the net adjustment formula.17 Section 15.2a of the sixth
9

Id. at 385-419.

10

Id. at 411.

11

Id. at 461, section 15.7.

12

Id. at 401-05.

13

Id. at 405.

14

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
15

Supra note 5.

16

Supra note 9.

17

Supra note 10.

5

edition provides that the first step in determining an impairment rating is to choose the diagnosis
that is most applicable for the region being assessed, to be followed by assessment in accordance
with Table 15-7 through Table 15-9.18 It further provides that under specific circumstances,
range of motion may be selected as an alternative approach in rating impairment and cautions
that an impairment rating that is calculated using range-of-motion stands alone and may not be
combined with a diagnosis-based impairment.19 Section 15.2e provides that shoulder
impairment is to be evaluated under Table 15-5, Shoulder Regional Grid, Table 15-6,
Adjustment Grid, to be followed by the adjustment modifiers in Table 15-7 to Table 15-9.20
Contrary to the assertion of Dr. Wengler, an attending orthopedist, that the maximum
allowable under Table 15-5 for a full thickness rotator cuff tear is 13 percent, the Board notes
that the table provides that seven percent is the maximum allowed.21 Dr. Wengler’s rating failed
to comport with a proper analysis under Table 15-5. It is well established that, when the
attending physician fails to provide an estimate of impairment conforming to the A.M.A.,
Guides, his or her opinion is of diminished probative value in establishing the degree of any
permanent impairment. OWCP may rely on the opinion of its medical adviser to apply the
A.M.A., Guides to the findings reported by the attending physician.22 Dr. Garelick disagreed
with Dr. Wengler’s physical examination findings regarding the modifiers. He based his rating
that appellant had five percent left arm impairment on the findings of Dr. Ciota who performed
the surgery. The Board finds that the weight of the medical evidence rests with the opinion of
Dr. Garelick and establishes that appellant has a five percent left arm impairment.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has a five percent impairment of the left upper extremity
impairment.

18

Id. at 389-90.

19

Id. at 390.

20

Id.

21

Id. at 403.

22

Linda Beale, 57 ECAB 429 (2006).

6

ORDER
IT IS HEREBY ORDERED THAT the October 2, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 7, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

